DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II, corresponding to claims 1-2 and 8-20 in the reply filed on 8/15/22 is acknowledged.  The traversal is on the ground(s) that examining both groups of claims would not impose a burden (see Applicant’s remarks at page 7 of the reply, first paragraph).  This is not found persuasive for the following reasons.  Examiner has already identified, in the restriction requirement (page 2, 2nd -to-last paragraph), the reason for the burden: the inventions require a different field of search, including at least different search strategies and search queries.  Examiner does not understand an affidavit to be necessary to support an argument for burden here.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/15/22.

Claim Interpretation
In claim 1, in the indented clause, “during a first phase...”, the word “belongs” has been interpreted to mean “is in” or “is a member of”.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-2 and 8-20 recite limitations merely claiming a result achieved, without reciting the structures or steps that achieve the result.
In claim 1, the indented clause, “the estimator being represented...”, contains the language “the estimator being represented in a computationally efficient form...”.  This merely recites a result achieved without reciting the representation that achieves this result.  See the 112(b) rejection of claim 1.
In claim 19, the language, “...in a fashion that eliminate need...”, merely recites a result achieved without reciting the fashion that achieves the result.  See the 112(b) rejection of claim 19.

Claims 2, 8-18, and 20 are rejected for these defects inherited from claims 1 and 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in the indented clause, “during a first phase...”, Examiner cannot discern the metes and bounds of the term “patterns”, in the language, “...to learn patterns...”.
In the indented clause, “during the second phase...”, the descriptor, “not necessarily identical”, in the last phrase, does not have clear metes and bounds.
In the indented clause, “the estimator being represented...”, the language, “represented in a computationally efficient form”, merely recites a result achieved without reciting the representation that achieves this result.  See the 112(a) rejection of claim 1.
In the indented clause, “the estimator being represented...”, the term “packaged” does not have clear metes and bounds.
In the indented clause, “the estimator being represented...”, the language “provide a definition of explainability” does not have clear metes and bounds.

In claim 19, the language, “...in a fashion that eliminate need...”, merely recites a result achieved without reciting the fashion that achieves the result.  See the 112(a) rejection of claim 19.
The remaining claims are rejected only for the defects they inherit through their dependence on claims 1 and 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments below.
1. A computer-implemented method for providing insights about a machine learning model, the method comprising:
during a first phase, using training data to train the machine learning model to learn patterns to determine whether data associated with an event provides an indication that the event belongs to a certain class from among a plurality of classes (abstract; mathematical concepts; mathematical calculations);
during a second phase, evaluating one or more outputs of the machine learning model to produce a data set pairing observed scores S and computing a set of predictive input variables Vi related to the input features of the machine learning model, the set not necessarily identical to the input features of the machine learning model (abstract; mathematical concepts; mathematical calculations); and
constructing at least one data-driven estimator based on an explanatory statistic based on the predictive input variables Vi (abstract; mathematical concepts; mathematical calculations),
the estimator being represented in a computationally efficient form and packaged with the machine learning model (abstract; mathematical concepts; mathematical relationships) and utilized to provide a definition of explainability for a score generated by the machine learning model (abstract; mathematical concepts; mathematical calculations), and 
the definition of explainability being associated with one or more non-linear features of the machine learning model (abstract; merely further details of abstract limitations).

2. The method of claim 1, wherein the explanatory statistic is a variable relevance statistic (VRS) between the score S and the input variables V evaluated as a means of indicating meaningful explanatory variable relationships used by the machine learning model for the generated score (abstract; mathematical concepts; mathematical calculations).
8. The method of claim 2, wherein the VRS quantifies the degree of co- occurrence between observed values of the score S and one or more variables V (abstract; mathematical concepts; mathematical relationships).
9. The method of claim 8, wherein the VRS is computed using the current values of S and one of more variables Vi, and one or more parameters estimated from a training dataset providing a multitude of examples of paired S and V (abstract; mathematical concepts; mathematical calculations).
10. The method of claim 8, wherein the VRS takes on more extreme values when the score S and one or more variables and combinations V take on their observed values simultaneously (abstract; mathematical concepts; mathematical relationships).
11. The method of claim 10, wherein the VRS takes on more extreme values and the score S and one or more variables and combinations V take on their observed values simultaneously (abstract; mathematical concepts; mathematical relationships), normalized by a computation representing the values expected if the score S and combinations variables V were observed independently (abstract; mathematical concepts; mathematical calculations).
12. The method of claim 8, wherein the VRS is computed using probabilities, or probability densities of at least one of S or V, including at least one of independent, marginal, conditional and joint probability distributions or probability densities (abstract; mathematical concepts; mathematical calculations).
13. The method of claim 12, wherein the probabilities or probability densities are determined by at least one of a probability estimator or a probability density estimator, wherein the probability estimator is applicable to variables that take on discrete values, and the probability density estimator is applicable to variables that take on continuous values (abstract; mathematical concepts; mathematical calculations).
14. The method of claim 13, wherein the probability estimator or the probability density estimator is at least one of a multinomial estimator, a histogram estimator, a kernel density estimator, a support vector machine density estimator, a probabilistic mixture model density estimator, a neural network-based density estimator, a parametric mixture model based density estimator, or a Gaussian mixture model based density estimator (abstract; merely further details of abstract limitations).
15. The method of claim 13, wherein one or more copula techniques are used for constructing the estimator (abstract; mathematical concepts; mathematical calculations).
16. The method of claim 13, wherein a compactly representable form of a probability estimation technique is used to enable efficient real-time computation of the VRS in an operational scoring phase, providing explicit dependence of the VRS on probabilistic features and relationships of features of training data (abstract; mathematical concepts; mathematical calculations).
17. The method of claim 13, wherein the estimator of the VRS value is computed using machine learning techniques, including at least one of linear and non-regression models, artificial neural networks, decision trees, decision tree ensembles, or support vector machines (abstract; mathematical concepts; mathematical calculations).
18. The method of claim 13, wherein the estimator of VRS value is computed using machine learning techniques as an approximation to an estimated VRS value computed using a probabilistic estimation technique on training data (abstract; mathematical concepts; mathematical relationships).
19. The method of claim 13, wherein one or more copula techniques are used for constructing the estimator in a fashion that eliminate need for estimating marginal densities in computing the VRS (abstract; mathematical concepts; mathematical relationships).
20. The method of claim 19, wherein one or more empirical rank transformation are used for constructing the copula estimator of VRS of the one or more features and the score S (abstract; mathematical concepts; mathematical calculations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (9,483,727) is cited for disclosing sensitivity analysis of a trained neural network, optionally being a classifier.  However, there is no disclosure or suggestion of constructing on estimator based on an explanatory statistic of its input variables.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852